Name: Commission Regulation (EC) No 1940/98 of 11 September 1998 revising the maximum amount for the B production levy and amending the minimum price for B beet in the sugar sector for the 1998/99 marketing year
 Type: Regulation
 Subject Matter: beverages and sugar;  prices;  marketing;  plant product;  EU finance
 Date Published: nan

 EN Official Journal of the European Communities12. 9. 98 L 252/13 COMMISSION REGULATION (EC) No 1940/98 of 11 September 1998 revising the maximum amount for the B production levy and amending the minimum price for B beet in the sugar sector for the 1998/99 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the markets in the sugar sector (1), as last amended by Commission Regulation (EC) No 1148/98 (2), and in particular the second and third indents of Article 28(8) thereof, Whereas Article 28(3) and (4) of Regulation (EEC) No 1785/81 provides that the losses resulting from the obli- gation to export surpluses of Community sugar are to be covered by production levies on the production of A and B sugar, of A and B isoglucose and of inulin syrup A and B within certain limits; Whereas Article 28(5) of Regulation (EEC) No 1785/81 provides that, where the receipts expected from the basic production levy and the B levy, which must not exceed 2 % and 30 % respectively of the intervention price for white sugar for that marketing year, may well fail to cover the foreseeable total loss for the current marketing year, the maximum percentage of the B levy is to be adjusted to the extent necessary to cover the said total loss but without exceeding 37,5 %; Whereas the foreseeable receipts, prior to adjustment, of the levies to be collected in respect of the 1998/99 marketing year are below the equivalent of the average loss multiplied by the exportable surplus; whereas accord- ingly, in the light of the data at present available, the maximum amount of the B levy for 1998/99 should be raised to 37,5 % of the intervention price for the white sugar concerned; Whereas the second subparagraph of Article 5(2) of Regu- lation (EEC) No 1785/81 provides that, subject to Article 28 of that Regulation, the minimum price for B beet is 68 % of the basic price for beet; whereas Article 28(5) of the said Regulation provides that the revised maximum percentage for the B levy should be fixed for the current marketing year before 15 September of that marketing year, together with the corresponding adjustment of the minimum price for B beet set for the 1998/99 marketing year by way of Council Regulation (EC) No 1361/98 (3); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 1. For the 1998/99 marketing year the maximum amount referred to in the first indent of Article 28(4) of Regulation (EEC) No 1785/81 shall be increased to 37,5 % of the intervention price for white sugar for that marketing year. 2. For the 1998/99 marketing year, the minimum price for B beet referred to in the second subparagraph of Article 5(2) of Regulation (EEC) No 1785/81 shall be 60,5 % of the basic price for beet for that marketing year. Article 2 For the 1998/99 marketing year the minimum price for B beet shall, pursuant to Article 28(5) of Regulation (EEC) No 1785/81, be amended to ECU 28,84 per tonne. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (1) OJ L 177, 1. 7. 1981, p. 4. (2) OJ L 159, 3. 6. 1998, p. 38. (3) OJ L 185, 26. 6. 1998, p. 3. EN Official Journal of the European Communities 12. 9. 98L 252/14 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 1998. For the Commission Franz FISCHLER Member of the Commission